Title: To James Madison from Samuel Hopkins (Abstract), 20 March 1805
From: Hopkins, Samuel
To: Madison, James


20 March 1805, Henderson County, Kentucky. “I am induced to address you, (presuming Upon our small Acquaintance, & your Benevolence) in behalf of Judge Coburn of this state, who is A Candidate for an Appointment in the Federal Judiciary. I have many Years Known him, in his public, & private Charecter; & I can with Confidence Avow, that in every relation he is entitled to the patronage of his Country.
“I pray you to believe sir, this declaration is not influenced by Interested or personal Motives; it has for its Object the Good that will result to our Country by the Occupancy of the firm inflexible republicanism, the Genious, Talents, & integrity of Judge Coburn; as well as the satisfaction of seeing such Worth Cherished & protected; if you will be pleased to signify thus Much to the President.”
